Citation Nr: 1119689	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to an acquired psychiatric disorder, claimed as general anxiety disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to March 1978, followed by service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for PTSD and obstructive sleep apnea.

Jurisdiction over these matters was transferred to the Wilmington, Delaware RO immediately after the issuance of the November 2005 rating decision.

The Veteran also appeals from a September 2009 rating decision which denied his claim for service connection for an anxiety disorder as well as his claim for an increased rating for bilateral hearing loss.

The Veteran testified before the undersigned at a February 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to an increased rating for bilateral hearing loss and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Service connection has been granted for tinnitus.

2.  The Veteran's current acquired psychiatric disorder, namely generalized anxiety disorder, has been aggravated by the constant ear ringing associated with his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, namely generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2006 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service- connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is more favorable to the Veteran and that the new version could have prohibited retroactive effects).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder Claim

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service-connected tinnitus.

A June 1971 service entrance examination and a March 1975 service reenlistment examination were negative for any relevant abnormalities.  The Veteran denied nervous trouble of any sort in the accompanying Reports of Medical History (RMH).  In April 1972, the Veteran was noted to have been beaten about the head, face and back resulting in multiple abrasions and bruises all over his back.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

In a June 1998 statement, the Veteran reported that the ringing in his ears was "intolerable."  This constant ear ringing was leading to a loss of memory and a violent temper.

The Veteran reported that his tinnitus interfered with his sleeping and eating in a May 2005 statement.

A July 2005 VA PTSD examination reflects the Veteran's reports of an in-service physical altercation that resulted in him receiving several stitches in the head.  He denied any history of childhood abuse or trauma or a family history of mental illness.  He reported attending group therapy at a private clinic in 1990 after he began having suicidal thoughts related to his marital difficulties.  

Current complaints included difficulty managing anger, occasional auditory hallucinations, fleeting passive suicidal thoughts without a plan and feeling as if his "life had not gone anywhere."  Panic attacks were denied.  His subjective mood was intermittent anxiety and depression.  He reported drinking between four and six cases of beer a week.  

Mental status examination found him to be alert and fully oriented.  He maintained appropriate eye contact and communicated effectively.  There were no indications of auditory or visual hallucinations and he did not have obsessions or compulsions.  Following examination and a review of the Veteran's claims file, a diagnosis of alcohol abuse was made.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, as he showed no signs of hyperarousal or avoidance other than avoiding large crowds.

An August 2005 VA social survey reflects the Veteran's complaints of occasional nightmares, some depression, feelings of worthlessness, some auditory hallucinations and occasional suicidal ideations without a plan.  He was noted to dissociate on a regular basis.  He reported having an anger problem all of his life and that sudden noises caused him to startle.  During service, he was physically attacked by other service members and sustained a head injury.  

He reported that he enjoyed being in the military, felt that he should have reenlisted and "feels good" when reminded of his time during service.  Flashbacks, feelings of detachment from his environment and a history of suicide attempts were denied.  He underwent treatment for depression at a private facility for five months but stopped attending treatment after moving in with his mother.  Mental status examination found him to be alert and oriented in all three spheres and his affect to be congruent.  Long-term memory was better than short-term memory.  Judgment and insight were intact for safety and self-care.  Following this examination, diagnoses of rule-out major depressive disorder and PTSD were made.

A February 2006 VA psychiatric treatment note indicates that the Veteran was having difficulty coping with the continuous ringing in his ears from tinnitus, that it was "overwhelming" and that he was easily startled.  He was having difficulty filtering out things that were going on around him and recently had been experiencing angry outbursts.  He reported that he began drinking until he was intoxicated in November 2005 to help him cope with his physical symptoms and that he had been clean from cocaine for one year.  Mental status examination found him to be fully oriented, with intact memory and affect within the normal range.  Thought processes and content were organized and intact.  Insight and judgment were good.  There were no perceptual disturbances.

In a May 2009 statement, an acquaintance noted that the Veteran had short-term memory loss when told to do something.

A diagnosis of generalized anxiety disorder was made in a May 2009 VA treatment note.

A June 2009 VA mental disorders examination reflects the Veteran's reports of sleep disturbances and anxiety.  Mental status examination found him to be fully oriented, his affect to be constricted, and his mood anxious and that he was easily distracted.  Thought processes were unremarkable, thought content contained obsessions but memory was normal.  There were no delusions, hallucinations, inappropriate behavior, compulsions, panic attacks, homicidal thoughts or suicidal thoughts.  Following examination and a review of the Veteran's claims file, the pertinent diagnoses were generalized anxiety disorder and alcohol abuse.  

The examiner opined that the Veteran had a tendency towards obsessions which was not related to his tinnitus and that he had been abusing alcohol since service.  It was "difficult to site tinnitus as the cause of his anxiety," however; it was at least as likely as not that tinnitus was contributing in part to his anxiety.  The examiner elaborated that the Veteran was quite annoyed by the ongoing ringing in his ear and would become irritable. 

During a February 2011 hearing, the Veteran testified that he has constant noise in his ears that was similar to the sound of the Emergency Broadcast System.  This noise makes him a "nervous wreck" and he attempts to "shake off" the noise.  He has difficulty staying asleep but did not know whether that was attributable to his sleep apnea or other disability.

Analysis

The Veteran has a current disability as he has been diagnosed as having generalized anxiety disorder.  Service connection for tinnitus has been in effect since December 2004.

In order for his current acquired psychiatric disorder to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service-connected condition. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

The June 2009 VA examiner found that while tinnitus was not the direct cause of the Veteran's anxiety, it contributed, at least in part, to the psychiatric disability.  This opinion was based on a review of the Veteran's claims file and was supported by a rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Veteran has consistently attributed his psychological symptoms to his tinnitus, including in a September 1998 statement and in multiple VA treatment notes.  No other competent medical opinion has been submitted.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for an acquired psychiatric disorder, namely generalized anxiety disorder, under 38 C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely generalized anxiety disorder, is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records document that the Veteran was attacked and "severe[ly]" beaten by 10 to 15 men in April 1972, resulting in multiple bruises to the face, head and back.  Post-service treatment records reflect his complaints of sleep difficulties beginning in November 1990 as well as a finding of obstructive sleep apnea in December 1990, but also suggest that he may have suffered from such sleep difficulties prior to service.  

During his February 2011 hearing, the Veteran generally testified that he experienced sleep problems that began in service at approximately the time he began to experience tinnitus, but provided few details.  A VA examination was not conducted with regard to his claim for service connection for obstructive sleep apnea and such an examination is required.  

During the February 2011 hearing, the Veteran testified that his hearing had worsened since his last audiological examination in September 2009 in that it was more difficult for him to understand syllables.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions, a new audiological examination is required.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA examination to determine whether his current obstructive sleep apnea had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current obstructive sleep apnea had its onset in service or is otherwise related to a disease or injury in active duty, including the April 1972 assault documented in the service treatment records.

The examiner should also render an opinion addressing: (a) whether any diagnosed obstructive sleep apnea clearly and unmistakably preexisted the Veteran's entrance into service as suggested in the November 1990 private treatment note; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

2.  The RO/AMC should schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.

All indicated diagnostic testing, including Maryland CNC testing, should be completed.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report or in an addendum.

3.  The RO/AMC should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

4.   If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


